Title: To George Washington from Joseph Marsh, 3 November 1780
From: Marsh, Joseph
To: Washington, George


                        

                            
                            Sir
                            Dresden on the New Hampshire Grants Novr 3d A.D. 1780
                        
                        May it please your Excellency—We have this moment received a paper attested by Capt. Safford of which the enclosed is a copy—its contents
                            are to us unintelligible and alarming—we know not what construction to put on it, unless a negociation is on foot for a
                            separate peace for the new State, which we have heard has been threatened if Congress should not acknowledge the
                            independence of Vermont and admit them to union—Under these apprehensions we send the enclosed to your Excellency, as the
                            consequences of such negotiation may be speedily fatal to the settlements contiguous to Connecticut river and more
                            dangerous to the united States than the late treachery at West-point.
                        The enemy in number three hundred destroyed Royalton and part of Sharon in this vicinity about a fortn’t ago
                            and took thirty prisoners—Scouts lately returned from Onion river discovered last week about one thousand of the enemy
                            near its confluence whose object is supposed to be Cohos or this place—our situation at best is critical and we are in
                            danger of being totally destroyed soon unless assistance is granted for our defence.
                        Our apprehensions respecting the enclosed may be groundless, but our fears are great.
                        I write this in behalf of the General Committee on the grants contiguous to Connecticut river, and have the
                            honor to be with highest sentiments of duty and esteem Sir Your Excellencys most obedient and most humble Servant
                        
                            Joseph Marsh Chairman
                        
                     Enclosure
                                                
                            
                                Extract of a letter from Major Allen dated Fort Vengeance Octr 30th A.D. 1780—to Capt. Jesse Safford at
                                Bethel-FortDear Capt.
                                    30 October 1780
                                
                            
                            
                            
                            I received a letter from General Allen last evening informing that the evening before he received a flag
                                from the British troops at Crown Point with letters of importance from the commander in chief at Quebec—Major Carlton
                                hath pledged his faith that all hostilities on his part shall cease during the negociation, and he expects the same on
                                our part—You are therefore carefully to observe the rules of war and give strict orders to your scouts and troops to
                                govern themselves accordingly.
                            A copy of this letter you will forward to the troops stationed on your side of the mountain in this
                                State—I shall inform you of every move necessary for you moving on this side of the mountain.
                            If the spirit of this letter were made known to the inhabitants on your side of the mountain it would be
                                well. I am dear Sir Your humble Servant
                            
                                Ebenezer Allen Major Comdt
                            
                            
                                The above is a true copy from an extract attested by the above name Jesse Safford comanding a party
                                    of Men raised by the new State & stationed at Bethel on White river.
                                Taken by desire of the General Committee on the New Hampn. Grants contiguous to Connecticut
                                    river—Attestn
                            
                            
                                Bezr: Woodward Clerk
                            
                        
                        
                    